Citation Nr: 0702171	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-28 787A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to an initial compensable rating for 
hypertension.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
September 1971. 

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.  In an 
October 2001 decision, the RO granted service connection for 
hypertension secondary to post-traumatic stress disorder 
(PTSD), with an initial noncompensable (0 percent) rating as 
of October 30, 2000.  A more recent October 2002 RO decision 
continued the denial of a compensable rating for the 
hypertension and, as well, denied additional claims for an 
initial rating higher than 10 percent for coronary artery 
disease - also secondarily related to the PTSD, and for a 
TDIU.  

The veteran appealed the denial of a TDIU and the 
noncompensable rating assigned for his hypertension.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others).  Additionally, with 
regard to the service-connected coronary artery disease, in 
his December 2002 correspondence (also his notice of 
disagreement (NOD) as to the previous claims) the veteran 
requested an earlier effective date for the grant of service 
connection for this disability.  The RO included this third 
issue in the August 2003 statement of the case (SOC), and the 
veteran perfected an appeal - inclusive of this additional 
issue, by filing a timely substantive appeal (VA Form 9).

In August 2006, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board 
(i.e., a "travel Board" hearing).  During the hearing, he 
submitted additional evidence consisting of 
Social Security Administration (SSA) records and Vet Center 
clinical records), and he waived his right to have this 
additional evidence initially considered by the RO.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2006).  Subsequently, in 
November 2006 correspondence, he withdrew his claim for an 
earlier effective date for the grant of service connection 
for coronary artery disease.  So that particular issue is no 
longer before the Board, leaving only the claims concerning 
the rating for his hypertension and purported entitlement to 
a TDIU.  See 38 C.F.R. § 20.204 (2006).  


FINDINGS OF FACT

1.	The RO has fulfilled its duty to assist the veteran in 
obtaining evidence pertaining to the claims on appeal.  
Additionally, he has received comprehensive notice as to the 
evidence required to substantiate these claims, including an 
explanation of whose responsibility -- his or VA's, it was to 
obtain that evidence and information.

2.	The veteran's hypertension is not manifested by diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more.  This condition is controlled 
through continuous utilization of prescribed medication.

3.	The veteran is unable to secure and maintain substantially 
gainful employment because of the severity of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.	The criteria are not met for an initial compensable rating 
for hypertension.             38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code (DC) 7101 (2006).

2.	The criteria are met, however, for a TDIU.  
38 U.S.C.A. § 1155, 5107(b)               (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for a just service-
connected disability) therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide  the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above provisions for affording the 
claimant with           content-specific VCAA notice 
pertaining to benefit he seeks to establish,               
the veteran has been sufficiently informed as to the 
procedures in effect for                the ongoing 
development of his claims.  However, those specific documents 
issued that provided the requisite notice only warrant 
detailed review insofar as the claim for an increased rating 
for hypertension, with respect to which the Board is denying 
on the merits.  Since the Board is granting the claim for a 
TDIU, representing a full grant of the benefits sought, there 
is no need for discussion of whether the VCAA duties to 
notify and assist were satisfied pertaining to that claim, 
because even if not accomplished, this is at most only 
harmless error.  Cf. Bernard v. Brown,                 4 Vet. 
App. 384 (1993).  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006). 

With regard to the claim for an initial compensable rating 
for hypertension, the RO has issued to the veteran a July 
2006 notice letter and other documentation that appropriately 
informed him as to the applicability of the VCAA's duty to 
notify and assist.  Through these sources of notice 
information, each of the requirements for satisfactory notice 
as set forth in the Pelegrini II decision were effectively 
met.  

In the RO's July 2006 VCAA notice correspondence, the veteran 
was notified as to the general type of information that was 
required in order to substantiate his claim, namely, that 
which established an increase in severity of his service-
connected hypertension.  The August 2003 SOC (and subsequent 
supplemental SOCs (SSOCs)) also described the specific 
applicable rating criteria for evaluating the condition under 
review, found at 38 C.F.R. § 4.104, DC 7101, for hypertensive 
vascular disease.  So the veteran was sufficiently informed 
as to the additional evidence necessary to substantiate his 
claim, consistent with the first element of VCAA notice under 
the Pelegrini II decision.  

In accordance with the second and third elements of the 
Pelegrini II analysis,       the veteran has also been 
appropriately informed as to the shared obligation between VA 
and himself to obtain further relevant medical evidence, 
including   that VA would undertake reasonable efforts to 
assist in obtaining any additional remaining medical records, 
employment records, or other Federal records.           See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
July 2006 notice letter also explained to the veteran the 
additional type of evidence that would be most helpful in 
supporting his claim, such as statements from treating 
physicians, the results of medical examinations, laboratory 
tests or x-rays, and lay statements from other individuals 
describing their personal observations as to any increase      
in severity of his condition.  Enclosed with the letter was a 
copy of VA Form       21-4142 (Authorization and Consent to 
Release of Information) upon which          he could identify 
any additional relevant sources of records from private     
treatment providers.  



Moreover, the July 2006 correspondence included language 
stating that if there   was any other evidence or information 
that the veteran believed would support his claim, to please 
inform the AMC of this.  It was further requested that if he 
had   any evidence in his possession that pertained to his 
claim, to please send it to      that agency.  So the fourth 
and final "element" of comprehensive VCAA notice  was 
likewise met. 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, inasmuch as this July 2006 notice letter also 
included an extensive discussion of the recent holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of his claim.

The requirements as to the content of the notice provided 
having being discussed   as above, there further remains for 
consideration whether this information was timely sent.  In 
Pelegrini II, the Court defined timely notice as consisting 
of a sequence of events in which the VCAA notice letter 
precedes the initial adjudication of the claim under review.  
For purposes of adjudication of the    instant case, the RO's 
issuance of the July 2006 correspondence obviously occurred 
subsequent to the October 2002 rating decision on appeal, 
which denied a compensable rating for the veteran's 
hypertension.  This process did not comport with the 
Pelegrini II standard for timely notice.  See 
18 Vet. App. at 119-20.           See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  

That notwithstanding, the RO has taken sufficient measures to 
assist in developing the veteran's claim such that any defect 
in the timing of the notice has not had a detrimental impact 
upon the adjudication of it.  Following the issuance of the      
July 2006 VCAA correspondence, the veteran had ample 
opportunity to respond with supporting evidence and/or 
argument prior to the September 28, 2006 certification of 
this case to the Board.  He submitted a VCAA notice response 
form the next month, indicating that he had additional 
evidence to present at the scheduled travel Board hearing.  
During the travel Board hearing, he submitted (along with a 
waiver of RO initial jurisdiction) additional evidence that 
consisted of a Social Security Administration income 
statement and an August 2006 letter from   a VA social worker 
with accompanying records from the Bellingham Vet Center.  So 
by all apparent measures the veteran had the opportunity to 
present further evidence and information in support of his 
claim.  This is notwithstanding at what point the notice 
letter was received during the course of adjudication of this 
pending appeal.  For these reasons, the Board finds that 
regardless of the timing of the subsequent VCAA notice 
letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, No. 02-1077 (December 21, 2006).

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained his VA outpatient and 
hospitalization records over the previous decade, and records 
from various private treatment providers.  He has also 
undergone VA examinations in connection with the claim on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To 
support his claim, he has submitted an August 2006 report 
from a VA clinical social worker, records from the Bellingham 
Vet Center, a February 2004 evaluation report from Dr. M., a 
private physician, and several personal and lay statements 
from other individuals.  He also provided testimony during 
the August 2006 travel Board hearing before the undersigned 
VLJ.  38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Hypertension

A.	Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2006).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.   

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history. 38 C.F.R. 
§§ 4.1, 4.2 (2006).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

The veteran has appealed the assignment of an initial 
noncompensable rating for hypertension, under 38 C.F.R. § 
4.104, DC 7101, for hypertensive vascular disease.  The RO's 
October 2001 rating decision originally granted service 
connection for this condition based upon a secondary medical 
relationship to his service-connected PTSD.  


According to DC 7101, a 10 percent rating is assigned where 
there is diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; a history of 
diastolic pressure predominantly 100 or more requiring 
continuous medication for control.  A 20 percent disability 
rating is warranted if there are diastolic pressure readings 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  Where there is diastolic pressure 
predominantly 120 or more, a 40 percent rating is warranted.  
The maximum 60 percent rating is assigned where there is a 
diastolic pressure predominantly 130 or more. 

Note 1 to this code provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure (i.e., bottom number) is 
predominantly 90 mm or greater, and isolated systolic 
hypertension means the systolic blood pressure (i.e., top 
number) is predominantly 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  Also, note 2 requires the 
evaluation of hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type,          
as part of the condition causing it rather than by a separate 
evaluation.                  See 38 C.F.R. § 4.104, DC 7101 
(2006).

Also for consideration in this case is the extent to which 
the level of disability awarded accurately reflects the 
extent of aggravation of the hypertension due to the already 
service-connected PTSD condition.  In the report of the 
September 2001 VA cardiovascular examination (on the basis of 
which service connection for hypertension was granted), the 
examiner opined that the veteran's PTSD was likely to have 
aggravated his essential hypertension condition by 30 to 35 
percent, especially when flared-up.  In assigning an initial 
noncompensable rating, the RO indicated that the absence of 
the requisite high blood pressure findings, as well as 
limitation upon aggravation of only about 30 percent 
supported that rating (notwithstanding the contemporaneous 
use of anti-hypertensive medication).



Concerning this, in Allen v. Brown, 7 Vet. App. 439, 449 
(1995), the Court clarified that when the claimant has been 
awarded service connection for a disability that is 
proximately due to or the result of a service-connected 
condition, he should be provided compensation for "the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation."                        
The Court further indicated this is analogous to the 
principle set forth in 38 C.F.R. § 3.322, the regulation 
pertaining to the initial disability evaluation of 
disabilities aggravated by service.  See 38 C.F.R. § 3.322(a) 
(2006) (stating that in cases involving aggravation of a pre-
existing disability by active service, it "is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule...").  It is further significant under section 3.322, 
as here, that if the degree of disability at the time of 
entrance into service is not ascertainable in terms of the 
schedule (and by analogy, to the disability before undergoing 
aggravation),             no deduction will be made.  This 
process for evaluating the veteran's hypertension disorder 
should be considered to the extent that it clarifies any 
discrepancy in the degree of disability prior to and after 
aggravation. 

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised      in order to more thoroughly reflect 
the above-referenced holding in Allen.           Under the 
revised section 3.310(b) (the existing provision at 38 C.F.R. 
§ 3.310(b) was moved to sub-section (c)), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).



B.	Analysis

Having reviewed the relevant evidence of record, the existing 
noncompensable rating for the veteran's hypertension should 
not be increased.  As stated, pursuant to DC 7101, a higher 
10 percent rating requires evidence of diastolic pressure 
predominantly 100 or more, systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more requiring continuous medication for control.  The 
preponderance of the evidence documenting the history of the 
disease, examining it from the effective date of service 
connection to the present, however, does not meet these 
requirements.    

When the preliminary September 2001 VA cardiovascular 
examination that initially diagnosed a hypertensive disorder, 
and subsequent clinical history for the next three to four 
years are considered, these records generally show blood 
pressure readings less than that required for a compensable 
rating.  The September 2001 examiner's three listed blood 
pressure readings were 130(systolic)/80(diastolic), 130/80, 
and 132/80.  An additional May 2002 cardiovascular 
examination revealed findings of 120/70 lying down, 130/72 
sitting, and 130/78 standing.  On re-examination in December 
2003, the veteran's blood pressure was measured repeatedly at 
the level of 115/80, 115/90, and 120/85.  When temporarily 
precluding consideration of the actual objective measurements 
shown themselves, it shown by the record (beginning with the 
September 2001 examination report) that the veteran has 
consistently been prescribed anti-hypertensive medications 
including lisinopril and hydrochlorothiazide, and this is one 
of the requirements for a compensable evaluation at DC 7101.  
But this factor, alone, is not determinative since there 
still must be a history of diastolic pressure predominantly 
100 or more.  And, as indicated, this simply is not shown.  



Additional relevant treatment history is provided through VA 
outpatient clinical reports and records of intermittent 
hospitalization at private medical facilities from around the 
effective date of service connection up until mid-2004.  
During this timeframe, in which the veteran underwent 
treatment on various occasions with      a private 
cardiologist, readings were obtained in October 2000 of 
186/106,             in September 2002 of 120/60, in March 
2004 of 111/63, and in May 2004 of 184/105.  Reports from the 
University of Washington Medicine/Shoreline Clinic indicate 
blood pressure readings in October 2002 of 110/80, in 
November 2003 of 119/70 when averaged over a two-week period, 
and in June 2004 of 130/80.  Notwithstanding that one or more 
of these reports reveal systolic blood pressure readings that 
were at or to some extent above 100, the measurements 
obtained as a whole continue to correspond to a degree of 
hypertension below this level.  

In a subsequent depiction of the severity of the disability 
corresponding to    service-connected hypertension, on VA 
examination in March 2005, it was determined that the veteran 
had blood pressure readings at the level of 126/68         in 
the right arm seated, 125/65 in the left arm seated, and 
120/60 in the right arm seated.  Outpatient records shortly 
thereafter from the Shoreline Clinic establish           in 
July 2005 a blood pressure measurement of 118/70, and in 
September 2005     that of 140/82.  The most recent evidence 
concerning this condition, in April 2006, indicated blood 
pressure of 105/60, and in June 2006 that of 128/70.  The 
veteran continued to take prescribed anti-hypertensive 
medication.  Inasmuch as he did not have high blood pressure 
that met the minimum numerical criteria, however, 
these readings do not meet the standard for a compensable 
rating.  

It briefly warrants mention that the original grant of 
service connection contemplated aggravation of hypertension 
by PTSD at approximately the degree of 30 to 35 percent, and 
while usually the current level of compensation would be 
deducted from the pre-aggravation level, here admittedly 
there are insufficient findings as to the blood pressure 
readings before onset of any aggravation by PTSD.  See Allen, 
7 Vet. App. at 449.  See also, 71 Fed. Reg. 52,744-47 (Sept. 
7, 2006) (revising 38 C.F.R. § 3.310 to in part prescribe a 
procedure for quantifying severity of a nonservice-connected 
condition aggravated by service-connected disability, based 
on comparison of the baseline severity, and current 
severity).  In any event, even when dispensing with 
consideration of what represented the pre-aggravation level 
of disability, in comparison to the veteran's present 
condition, the current symptomatology nonetheless does not 
show severity at the 10-percent level.         An initial 
compensable evaluation therefore is not warranted based upon 
the provisions of the VA rating schedule.  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  To the 
extent the veteran has claimed entitlement to a TDIU, and the 
specific issue of whether unemployability (due to the 
combined effect of his service-connected disabilities) alone 
provides a potential basis for assignment of a total 
schedular rating in this instance, this matter is addressed 
more extensively in the forthcoming discussion of his TDIU 
claim.  It only merits discussion at this point that he has 
not shown that his service-connected hypertension (and only 
this condition, specifically) has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating assigned for 
this condition.                His hypertension likewise is 
not shown to have necessitated frequent periods of 
hospitalization or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board         is 
not required to remand this case to the RO for the procedural 
actions outlined in           38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the claim for an initial compensable rating for 
the veteran's hypertension must be denied.  In reaching this 
determination, it follows that  because the symptoms of this 
condition have not substantially increased in severity since 
the initial award of service connection, he also cannot 
receive a "staged rating" per the Fenderson decision.  The 
preponderance of the evidence is against his claim for a 
higher rating, so the benefit-of-the-doubt doctrine does not 
apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

TDIU

Total disability will be considered to exist when there is 
present any impairment    of mind or body that is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases -- except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski,           2 Vet. App. 409, 411 (1992); Hatlestad 
(I) v. Derwinski, 1 Vet. App. 164,            165 (1991).

Total disability ratings are authorized for any disability -- 
or combination of disabilities -- for which the Rating 
Schedule prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Provided the 
schedular rating is less than total, a total disability 
rating may be assigned where the disabled person   is unable 
to secure and maintain substantially gainful employment 
because of the severity of his service-connected 
disabilities.  If there is only one such disability,      it 
must be ratable at 60 percent or more -- and if, instead, 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to   70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16.   

At present, the veteran is in receipt of service-connected 
disability compensation    at the level of 70 percent for his 
PTSD and 10 percent for coronary artery disease status-post 
coronary artery bypass surgery - secondarily related to his 
service-connected psychiatric disorder.  Also, as mentioned, 
he is in receipt of a noncompensable evaluation for his 
hypertension.  Therefore, he satisfies the threshold minimum 
rating requirements of § 4.16(a) for consideration of a TDIU, 
that is, without needing to resort to the special extra-
schedular provisions.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b); 
see also Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



Inasmuch as the veteran meets the initial schedular 
requirements for the benefit sought, it remains for 
consideration whether he is incapable of obtaining and 
maintaining substantially gainful employment as the 
consequence of one or more of the above service-connected 
disabilities. See 38 C.F.R. § 4.16(a).   

In evaluating the evidence pertaining to a veteran's ability 
(or inability) to work, "marginal employment," for example, 
as a self-employed worker or at odd jobs     or while 
employed at less than half of the usual remuneration, shall 
not be considered "substantially gainful employment."  
38 C.F.R. § 4.16(a).  See, too,                      Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

The degree of impairment in occupational functioning that is 
generally deemed indicative of unemployability, consists of a 
showing that the veteran is indeed "[in]capable of 
performing the physical and mental acts required by 
employment," and is not based solely on whether the veteran 
is unemployed or has difficulty obtaining employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record 
must demonstrate some factor which takes the claimant's 
situation outside the norm of such a case, since the VA 
rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain 
and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15 
(2006).  

Other factors that receive consideration in determining 
whether a veteran is unemployable include his employment 
history, level of education and vocational attainment.  See 
38 C.F.R. § 4.16(b) (2006).  See also Ferraro v. Derwinski, 1 
Vet. App. 326, 331-332 (1991).  

There are several examination findings and psychiatric 
counseling providers' assessments that have been obtained 
during the pendency of this claim, which provide insight into 
the veteran's level of occupational functioning in relation 
to his service-connected conditions, and which when resolving 
all reasonable doubt in his favor warrant granting a TDIU.        



In arriving at this determination, it is observed that the 
evidence reflects that veteran's service-connected 
cardiovascular and PTSD conditions each have a distinct 
relationship to occupational capacity, which by objective 
accounts overall manifestly limits his employability.  The 
service-connected cardiovascular conditions, in particular, 
and primarily the coronary artery disease status-post 
coronary artery bypass surgery, have been shown to directly 
impact the ability to carry out the type of employment that 
would require significant physical activity, including an 
occupation in the construction industry he formerly held for 
a period of several years preceding a September 2000 heart 
bypass procedure.  Various medical professionals have given 
statements to this effect that he can no longer work a job 
like that.

Concerning this, in September 2002 correspondence, Dr. T., a 
private psychiatrist, indicated the veteran had recently 
undergone recuperation from a heart bypass procedure, and it 
was believed that psychologically he would probably be better 
off if he could work part-time at light duty work, with 
little time pressure.  A more detailed February 2004 
statement from a Dr. C., indicated the veteran's medical 
history included PTSD related to military service and 
coronary artery disease attributed to stress from the 
psychiatric disorder.  The physician opined that it        
did not seem reasonable for the veteran to carry out the kind 
of physical labor in his previous employment as a 
construction worker, given his level of physical health.  
This doctor further noted review of portions of the relevant 
medical records. 

Also consistent with these findings is a February 2004 
statement from a former business associate, a construction 
contractor, that to his knowledge the veteran lacked the 
physical stamina to remain involved in the industry, as well 
as the veteran's own report, as substantiated by his Social 
Security Administration yearly earning reports, that he has 
not been consistently and gainfully employed in this industry 
(or other occupation) since 2000 when he underwent the bypass 
procedure.       Even in view of the impairment in ability to 
participate in this former vocation,        it must be 
emphasized that a TDIU rating contemplates the incapacity to 
hold        other types of substantially gainful employment, 
and including more sedentary forms of work.  The 
determination as to whether a total disability is appropriate 
should not be based solely upon demonstrated difficulty in 
obtaining employment in one particular field, which could 
also potentially be due to external bases such as economic 
factors, but rather to all reasonably available sources of 
employment under the circumstances.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).  See generally, 
VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart 
ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, 
Part IV, paragraph 7.09) (defining "substantially gainful 
employment" as that "at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides").  

When considering the above criteria as to the degree of 
impairment corresponding to unemployability, there is 
additional evidence as to the impact of service-connected 
PTSD on participation in other forms of occupations such that 
a more comprehensive effect on employment capacity is 
established.  The report of the veteran's September 2001 VA 
psychiatric examination observed that he was anxious about 
employment prospects, as part of a significant worsening of 
his overall condition.  The diagnosis was PTSD, chronic, of 
at least a moderately severe degree, if not greater, and the 
examiner identified severe industrial impairment given the 
extent of PTSD, with associated depressive difficulties and 
anxiety related to the cardiac condition.  

Subsequent VA examiners continued to address the issue of 
employability, if not conclusively resolving this matter.  On 
reexamination in December 2003, it was observed that the 
veteran had difficulty establishing and maintaining effective 
work and social relationships because of withdrawing 
socially, and having been unable to work -- this latter 
finding would appear to represent the examiner's objective 
viewpoint.  But even if the statement were based primarily on 
the veteran's report,  it is noted that the veteran was found 
to be a credible historian.  More recently,         a March 
2005 examining psychologist determined the veteran's present 
psychological stress presented moderate difficulties for him 
in occupational endeavors, although he was otherwise capable 
of managing his financial affairs, and meaningful social and 
personal interactions, even if limited by physical concerns.  



Also of record, however, is an August 2006 report from a VA 
social worker at the Bellingham Vet Center indicating the 
veteran had chronic PTSD and exhibited severe symptoms that 
included strong feelings of detachment from others, markedly 
restricted range of emotions, and diminished interest in 
participation in significant activities.  He added the 
veteran had significant impairment in both social and 
industrial functioning and expressed the opinion that he was 
unable to obtain and retain meaningful and gainful employment 
due to his PTSD.  And while the social worker did not attempt 
to definitively assess the concurrent impact of the veteran's 
medical issues due to cardiovascular problems, it was 
believed this heart condition likely further exacerbated his 
unemployability.  Accompanying this statement are records of 
the veteran's treatment over the preceding two years, and 
there are likewise reports of contemporaneous psychotropic 
medication review at the Seattle VA Medical Center (VAMC), 
itself cross-referenced in the August 2006 statement, 
indicating the awareness of the continuing treatment history 
of the veteran.   

Since the record establishes a continuing history of 
assessments at or near severe occupational incapacity, and 
recent consistent finding that the veteran is precluded from 
gainful employment, the Board concludes he does not have the 
capacity for even sedentary-type employment.  See 38 C.F.R. § 
4.16(a).  That is to say, all potential types of employment 
- physically demanding and even otherwise, are not possible.  
So a TDIU is warranted, especially resolving all reasonable 
doubt in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3.  




ORDER

The claim for an initial compensable rating for hypertension 
is denied.  

However, the claim for a TDIU is granted, subject to the laws 
and regulations governing the payment of VA compensation 
benefits.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


